Citation Nr: 0308249	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the appellant's request for waiver of recovery of 
overpayment was timely filed.  

2.  Entitlement to a compensable evaluation for residuals of 
burns of the face, right arm, right hand, and right leg.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION


The veteran had active service from August 1967 to December 
1970.  

This case comes before the Board of Veteran's Appeals (Board) 
from a January 2000 decision by the Committee on Waivers and 
Compromises at the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  

A January 1983 rating decision denied service connection for 
a psychiatric disorder but granted service connection for 
residuals of burns of the face, right arm, right hand, and 
right leg and assigned a noncompensable evaluation 
(citing Diagnostic Codes 7802 - 7899).  A notice of 
disagreement (NOD) was received in March 1983, wherein the 
veteran made reference to a hearing loss.  A statement of the 
case (SOC) in April 1983 addressed issues of service 
connection for a psychiatric disorder and hearing loss 
(although no rating action had formally denied service 
connection for a hearing loss) and a compensable rating for 
residuals of burns of the face, right arm, right hand, and 
right leg.  A substantive appeal, VA Form 1-9, was received 
in May 1983.  The case was never forwarded to the Board for 
appellate consideration and, subsequently, a December 1984 
rating granted service connection for a generalized anxiety 
disorder with secondary alcoholism and assigned an initial 30 
percent rating.  The rating subsequently was increased to 50 
percent in an August 1985 rating determination and later to 
100 percent in a September 1993 rating action 
(recharacterizing the disability as "dyspnea with 
generalized anxiety disorder with secondary alcoholism").  

It is clear, then, that no rating action has ever formally 
denied service connection for a hearing loss.  So this claim 
is referred to the RO.  

A June 1993 SOC addressed the issue of an earlier effective 
date for service connection for a psychiatric disorder; 
however, later in June 1993 the veteran withdrew his appeal 
as to that issue.  

The claim for a compensable evaluation for residuals of burns 
face, right arm, right hand, and right leg will be addressed 
in the REMAND following the ORDER.  


FINDINGS OF FACT

1.  In a February 10, 1999 letter, sent to the appellant's 
most recent address of record, she was notified that although 
she had informed VA of her divorce from the veteran in 
February 1989, she continued to accept the full amount of 
apportionment, which included herself and the children of she 
and the veteran, even though documentation that she had 
provided was not simultaneously associated with the veteran's 
claim file and action was not then taken to remove her from, 
and to thereby reduce, the apportionment.  

2.  The appellant's request for waiver of overpayment was 
received on October 18, 1999, more than 180 days after 
notification in February 1999.  

3.  There was no delay in the appellant's receipt of 
notification of indebtedness due to either VA or U.S. Post 
Office error or due to other circumstances beyond the 
appellant's control.  


CONCLUSION OF LAW

The appellant's request for waiver of recovery of overpayment 
was not timely filed.  38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. § 1.963(b) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Concerning timeliness of filing a request for waiver of 
overpayment, the statute provides as follows:

There shall be no recovery . . . whenever the 
Secretary determines that recovery would be against 
equity and good conscience, if an application for 
relief is made within 180 days from the date of 
notification of the indebtedness by the Secretary to 
the payee, or within such longer period as the 
Secretary determines is reasonable in a case in 
which the payee demonstrates to the satisfaction of 
the Secretary that such notification was not 
actually received by such payee within a reasonable 
period after such date.  

38 U.S.C. 38 U.S.C.A. § 5302(a). 

The implementing regulation for 38 U.S.C. § 5302(a) reads, in 
part, as follows:

The 180 day period may be extended if the individual 
requesting waiver demonstrated to the Chairperson of 
the Committee on Waivers and Compromises that, as a 
result of an error by either [VA] or the postal 
authorities, or due to other circumstances beyond 
the debtor's control, there was a delay in such 
individual's receipt of the notification of 
indebtedness beyond the time customarily required 
for mailing (including forwarding).

38 C.F.R. § 1.963(b)(2). 

The regulation and the statute require that the appellant 
demonstrate that an error by VA or the postal service, or 
some other circumstance delayed her actual receipt of the 
February 1999 notice.  See McCullough v. Principi, 15 Vet. 
App. 272 (2001) and Barger v. Principi, 16 Vet. App. 132, 135 
-36 (2002).  

In this case, following the September 1993 rating which 
awarded a 100 percent disability evaluation for dyspnea with 
generalized anxiety disorder with secondary alcoholism, in 
January 1997 the appellant requested an apportionment of the 
veteran's disability compensation on behalf of herself and 
the children of herself and the veteran.  

Apportionment of the veteran's disability compensation was 
granted and the appellant was notified of this by letter in 
June 1997.  

By letter of February 10, 1999, send to the appellant's most 
recent address of record, the appellant was notified that 
although she had informed VA of her divorce from the veteran 
in February 1989, she continued to accept the full amount of 
apportionment, which included herself and the children of she 
and the veteran, even though documentation that she provided 
was not simultaneously associated with the veteran's claim 
file and action was not then taken to remove her from, 
and thereby reduce, the apportionment.  

The appellant's request for waiver of indebtedness was 
received on October 18, 1999, and by letter dated January 31, 
2000, she was notified of the denial of that request.  

Here, it is clear that the request for waiver was received 
more than 180 days after notification of the creation of the 
overpayment.  That notice was mailed to her most recent 
address of record and it is neither shown nor contended that 
there was a delay in her receipt of the notification beyond 
the time customarily required for mailing.  Indeed, there is 
no allegation of error on the part of VA or the post office 
or that there existed circumstances beyond her control which 
created such a delay.  Rather, on appeal the appellant has 
continued to address the need for apportionment.  

Accordingly, the Board must find that the appellant's request 
for a waiver of overpayment was not timely filed within the 
required 180 day period.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5701 regarding the 
benefit-of-the-doubt doctrine").  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  

Applicability of the Veterans Claims Assistance Act (VCAA) of 
2000

During the pendency of this appeal the VCAA was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).  The Act and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

However, it was recently held that "[t]he statute at issue 
in this appeal [38 U.S.C.A. § 5302(a)] is found in chapter 53 
of title 38 of the U. S. Code, which concerns special 
provisions relating to VA benefits.  The statute contains its 
own notice provisions, which, as the Court has held herein, 
the Board did not misinterpret.  The notice and duty-to-
assist provisions of the [VCAA], which the Secretary argues 
generally should require a remand of this matter, are 
relevant to a different chapter of title 38, and do not apply 
to this appeal.  See generally Smith (Claudus), supra 
(holding that VCAA did not affect issue of whether federal 
statute allowed payment of interest on past-due benefits)."  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

Accordingly, the provisions of the VCAA are not applicable to 
this case.  

Lastly, the Board observes that the appellant may, if she 
wishes, request that the RO terminate collection activity of 
the overpayment for the reasons provided at 38 C.F.R. § 1.942 
which include an inability to collect any substantial amount 
in light of the debtor's future financial prospects and 
exemptions available to the debtor under State and Federal 
Law considering her age and health as well as present and 
potential income and inheritance prospects (38 C.F.R. 
§ 1.942(a)), the cost of further collection effort is likely 
to exceed the amount recoverable (38 C.F.R. § 1.942(d)), or 
if the claim is legally without merit or cannot be 
substantiated by evidence (38 C.F.R. § 1.942(e) and (f)).  
However, this matter is not now before the Board and must 
first be raised with the RO.  





ORDER

As the request for waiver of overpayment was not timely 
filed, the appeal is denied.  


REMAND

The appeal for a compensable rating for residuals of burns of 
the face, right arm, right hand, and right leg has been 
perfected.  Nevertheless, in light of the passage of many 
years since the appeal has been perfected and the creation of 
new rating criteria, remand of the claim is required.  

The residuals of burns of the face, right arm, right hand, 
and right leg have been rated under Diagnostic Code 7802 - 
7899.  The Board notes that 38 C.F.R. § 4.118, Diagnostic 
Code 7802 provides a maximum 10 percent rating for second 
degree burn scars if the area or areas involve approximate 1 
square foot.  However, a note to DC 7802 draws attention to 
note 2 of DC 7801 which provides the criteria for rating 
third degree burns.  Note 2 to DC 7801 provides that ratings 
for widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
are assigned separately for combination (under 38 C.F.R. 
§ 4.25).  On the other hand, DC 7800 sets forth the criteria 
for disfiguring scars of the head, face or neck.  

Accordingly, clarification as scarring, if any, and the 
rating assigned for residuals of burns of the face, right 
arm, right hand, and right leg is in order. 

On August 30, 2002, the criteria for evaluating disabilities 
of the skin were amended.  See 67 Fed. Reg. 49590 (July 31, 
2002).  The new DC 7800 sets forth criteria for rating 
disfigurement of the head, face or neck with consideration 
being given to eight characteristics of disfigurement.  The 
new DC 7801 sets forth the criteria for scars other than the 
head, face, or neck that are deep or cause limitation of 
motion and the new DC 7802 sets forth the criteria for scars 
other than the head, face, or neck that are superficial and 
do not cause limitation of motion.  In this regard, Notes 1 
to both DCs 7801 and 7802 provide that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined under 38 C.F.R. § 4.25.  Also, 
the new DC 7803 provides for a maximum 10 percent rating for 
a superficial and unstable scar (which is scarring with 
frequent loss of skin over the scar) and DC 7804 provides a 
maximum 10 percent for a superficial scar which is painful on 
examination.  

When the governing law or regulations change during an 
appeal, the most favorable version will be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  This 
determination depends on the facts of each case.  VAOGCPREC 
11-97 at 2.  Whichever version applies, all evidence on file 
must be considered and the amended version shall apply only 
to periods from and after the effective date of the 
amendment.  The prior version shall apply to periods 
preceding the amendment but may also apply after the 
effective date of the amendment.  VAOGCPREC 03-2000 (see also 
38 U.S.C.A. § 5110(g) (West 1991), a liberalizing law shall 
not be earlier than the effective date thereof). 

Here, the RO has not had the opportunity to address the 
potential application of the revised rating criteria.  Under 
the circumstances of this case, there is potential prejudice 
to the veteran if the RO does not consider the revised rating 
criteria in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Also, since the new potentially applicable Diagnostic Codes 
set forth new criteria which must be considered for rating 
purposes, e.g., the eight characteristics of disfigurement, 
the veteran should be afforded additional VA dermatology and 
orthopedic examination for rating purposes.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded a VA dermatology 
examination to determine the current extent of 
impairment from the service-connected residuals of 
burns of the face, right arm, right hand, and right 
leg, to include residual scarring, if any.  The 
claims folder should be made available to and be 
reviewed by the examiner. 

The examiner should note the size, location, and 
other relevant characteristics of the veteran's 
service-connected scars.  The examiner should set 
forth findings as to the eight characteristics of 
disfigurement with respect to any scarring of the 
veteran's face and whether any scarring of the 
extremities is deep or superficial, i.e., whether 
it is associated with underlying soft tissue 
damage.  The examiner should also indicate whether 
any scar is poorly nourished, tender and painful on 
objective demonstration, is subject to repeated 
ulceration or is unstable.  Any functional 
impairment due to scarring should also be 
identified. 

Color photographs depicting any scarring should be 
taken and associated with the examination report.  
The rationale for all diagnoses and opinions 
expressed must also be provided.

2.  The veteran should be afforded a VA orthopedic 
examination to determine the current extent of 
functional impairment from the service-connected 
burns, to include whether there is any limitation 
of motion from any possible scarring and all signs 
and symptoms of functional impairment stemming from 
any scarring.  The claims folder should be made 
available to and reviewed by the examiner.  The 
rationale for all diagnoses and opinions expressed 
must also be provided. 

3.  Then, the RO should review the claims folder 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

4.  The RO should undertake any other development 
it deems to be required to comply with the notice 
and duty to assist provisions of 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and the implementing 
regulations. 

5.  Then, the RO should readjudicate the issue on 
appeal, to include consideration of the new rating 
criteria.  In the readjudication the RO should 
clarify whether the current rating for residuals of 
burns includes any and all symptoms from scarring, 
if any, and consider whether a separate rating 
should be assigned for separate areas of scarring, 
if such exists.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the RO 
should issue a supplemental SOC and afford the 
veteran and his representative an appropriate 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate outcome warranted in this case. 

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



